DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first end 106a” (see page 5, para. [0041], line 5); “second end 106b” (see page 5, para. [0041], line 5) and “a plurality of openings 116b” (see page 8, para. [0048], line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “107a” and “107b” (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "126" (see page 5, para. [0042], line 6) and "120c" (see page 6, line23) have both been used to designate “drive shaft”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claims 12 and 19, the limitations "the pre-impregnated porosity is between about 5% and 10% by volume" is a relative term which renders the claim indefinite. The term "between about 5% and 10% by volume" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what percentage is covered under the term “between about 5% and 10% by volume”. Is 4% about 5%, and would therefore fall within a range of about 5% and 10% by volume?
	- Claims 12 and 19, the limitations "the pre-impregnated porosity is up to about 5% by volume" " is a relative term which renders the claim indefinite. The term "about 5% by volume" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what percentage is covered under the term “up to about 5% by volume”. Is 3% about 5% or 5.5% about 5% by volume  and would therefore fall within about 5% by volume?
	- Claims 13 and 20, the limitations "about 10% by volume" and "about 1% by volume" is a relative term which renders the claim indefinite. The term "about 10% by volume" and "about 1% by volume" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is covered under the term “about 10% by volume" and "about 1% by volume", as the applicants have claimed.   Accordingly, the term ‘about” should not be used/ should be avoided in the claim language.
	For the purpose of this Office action, the claims 19-20 will be examined as best understood by the examiner.

Claim Objections
5.	Claims 12-13 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 12-13 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo Biundo et al. (Lo Biundo) (U.S. Patent Application Publication Number 2018/0372095) in view of Bishop et al. (Bishop) (Patent Number 5,181,844).
	Regarding claim 1, Lo Biundo discloses a rotary vane pump comprising: a) a motor having a motor shaft (not numbered; however, vane/water pump obviously has a motor and a motor shaft- see page 2, para. [0041]); b) a pump body 12, 22 mounted to the motor; c) a rotor 14 coupled to the motor shaft and disposed within the pump body; and d) a plurality of vanes 18 slidably received into slots defined within the rotor; e) wherein, the rotor 14 (see page 2, para. [0033]) is formed from a first material and the plurality of vanes 18 are formed from the first material (see page 2, para. [0033]); wherein the first material is a carbon material (claim 2); wherein the pump body 22 is made from stainless steel (see col. 2, para. [0035] and col. 4, para. [0069], lines 6-8) (see  (claim 9). However, Lo Biundo fails to disclose the plurality of vanes formed from the first material and impregnated with a second material.
	Regarding claim 1, Bishop teaches the plurality of vanes 16 are formed from the first material and impregnated with a second material (see abstract – col. 1, lines 55 to col. 2, lines 1-2; col. 2, lines 43-61 and col. 3, lines 1-19). It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention, to have utilized the plurality of vanes formed from the first material and impregnated with a second material, as taught by Bishop in the Lo Biundo apparatus, since the use thereof would have improved the performance by inhibiting vane wear of the rotary vane pump.
	Regarding claim 3, Bishop further discloses the first material is a graphite material (see col. 1, lines 60-63).
	Regarding claim 4, Bishop discloses wherein the second material is a resin material (see col. 2, lines 62-68).
	Regarding claim 7, Bishop discloses wherein the first material is a graphite and the second material is a resin (see col. 1, lines 60-63 and col. 2, lines 62-68).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lo Biundo in view of Bishop as applied to claim 1 above, and further in view of  Kaatz et al. (Kaatz) (Patent Number 3,191,852).
	The modified Lo Biundo discloses the invention as recited above; however, the modified Lo Biundo fails to disclose the second material being a metal material.
	Kaatz teaches the second material is a metal material (see col. 3, lines 54-60). It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention, to have utilized the second material being a metal material, as taught by Kaatz in the modified Lo Biundo apparatus, since the use thereof would have improved the performance by inhibiting vane wear between the frictionally engaged of the rotary vane pump.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo Biundo in view of Bishop as applied to claim 1 above, and further in view of  Curtis et al. (Curtis) (Patent Number 2,540,714).
	The modified Lo Biundo discloses the invention as recited above; however, the modified Lo Biundo fails to disclose a filter for filtering air received by the pump.
	As shown in Fig. 7, Curtis teaches a filter 40 for filtering air received by the pump. It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention, to have utilized the filter, as taught by Curtis in the modified Lo Biundo apparatus, since the use thereof would have filtered the air from debris.
9.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo Biundo in view of Bishop.
	Regarding claim 14, Lo Biundo discloses a rotary vane pump comprising: a) a rotor 14 defining a plurality of slots (not numbered; however, clearly seen in Fig.1); and b) a plurality of vanes 18 slidably received into the slots (not numbered; however, clearly seen in Fig.1); c) wherein, the plurality of vanes are formed from a first material (see page 2, para. [0033]) and the rotor is formed from the first material (see page 2, para. [0033]) and free of the second material. However, Lo Biundo fails to disclose the plurality of vanes formed from the first material that has been impregnated with a second material.
	Bishop teaches the plurality of vanes 16 are formed from the first material that has been impregnated with a second material (see abstract – col. 1, lines 55 to col. 2, lines 1-2; col. 2, lines 43-61 and col. 3, lines 1-19). It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention, to have utilized the plurality of vanes formed from the first material and impregnated with a second material, as taught by Bishop in the Lo Biundo apparatus, since the use thereof would have improved the performance by inhibiting vane wear of the rotary vane pump.   
	Regarding claim 15, Bishop discloses wherein the first material is a graphite and the second material is a resin (see col. 1, lines 60-63 and col. 2, lines 62-68) or a metal material.
Note that the term “or” is to claimed in claim 15; therefore, any prior art being only read on one part, is applied to reject the claim 15.

Allowable Subject Matter
10.	Claims 6, 8, 11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
11.	The IDS (PTO-1449) filed on Dec. 21, 2020 has been considered.  An initialized copy is attached hereto.  
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Kaatz et al. (U.S. Patent Number 3,398,884), Laflin et al. (U.S. Patent Number 4,548,678) and Labbett et al. (U.S. Patent Application Publication Number 2014/0030130A1), each further discloses a state of the art.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746